Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 8-9, 13-14, 16-25 and 27-30 are pending. 

Applicant’s election without traverse of Group I in the reply filed on September 15, 2022 is acknowledged.

Claims 22-25 and 27-30 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-4, 8-9, 13-14 and 16-21, drawn to an isolated antigen binding molecule and a composition comprising said binding molecule, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/578,174, filed Oct 27, 2017, is acknowledged.  

Oath/Declaration
An inventor’s oath or declaration in compliance with 37 CFR 1.63 or 1.64 executed by or with respect to the following inventors Stephanie Astrow, Stuart Sievers and Jed Wiltzius has not yet been submitted.
An oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor (for any inventor for which a compliant oath, declaration, or substitute statement has not yet been submitted) MUST be filed no later than the expiration of the time period set in the “Notice of Allowability” to avoid abandonment.  See 37 CFR 1.495(c).
Drawings
The drawings filed on Oct 26, 2018 are acceptable.

Specification
The specification is objected to because it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, at least with respect to the sequences shown in Figures 1A-C, and Fig 2. While it appears those sequences are included in the sequence listing, a sequence identifier must accompany each sequence, either in the figure itself or in the Brief Description, each time it appears in the specification. 37 C.F.R. 1.821 (a) and (c); M.P.E.P. 2422.01 -03.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 4 is objected to because of the following informalities:  the phrase “, wherein the binding molecule is” is missing before “selected from the group consisting of”.   The phrase “any combination thereof” should have been “a combination thereof”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In this case, claim 4 recites the broad limitation of “an antibody”, and the claim also recites “a human, a humanized antibody, a chimeric antibody, a monoclonal antibody, a polyclonal antibody, a recombinant antibody, an IgE antibody, an IgD antibody, an IgM antibody, an IgG1 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG2 antibody an IgG2 antibody having at least one mutation in the hinge region, an IgG3 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG4 antibody, an IgG4 antibody having at least one mutation in the hinge region, an antibody comprising at least one non-naturally occurring amino acid” which is a narrower statement of the range/limitation.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses any isolated antigen binding molecule that specifically binds to a polypeptide comprising the alpha chain of the constant region of a T cell receptor (TCR), said isolated antigen binding molecule comprising:
(a) a VH CDR1 region comprising the amino acid sequence of SEQ ID NO: 25;
(b) a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 26;
(c) a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 24;
(d) a VL CDR] region comprising the amino acid sequence of SEQ ID NO: 19;
(e) a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 20; and
(f) a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 21.

Claim 4 encompasses any isolated antigen binding molecule of claim 1 selected from the group consisting of an antibody, an scFv, a Fab, a Fab’, a Fv, a F(ab’)2, a dAb, a human antibody, a humanized antibody, a chimeric antibody, a monoclonal antibody, a polyclonal antibody, a recombinant antibody, an IgE antibody, an IgD antibody, an IgM antibody, an IgG1 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG2 antibody an IgG2 antibody having at least one mutation in the hinge region, an IgG3 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG4 antibody, an IgG4 antibody having at least one mutation in the hinge region, an antibody comprising at least one non-naturally occurring amino acid, and any combination thereof. 
Claim 9 encompasses any isolated antigen binding molecule, comprising a VH amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a VH of an antigen binding molecule of claim 8. 
Claim 9 encompasses any isolated antigen binding molecule, comprising a VL amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a VL of an antigen binding molecule of claim 13.
The specification discloses polyclonal  antibodies were generated through immunization of rabbits using the peptide ATYPSSDVPSDATLT (SEQ ID NO: 30) as immunogen based on the predicted immunogenicity and distinction from the human counterpart alpha chain TCR, see Example 1.  The specification also discloses humanized antibody from rabbit antibodies, see Example 3.  The antibody comprises a heavy chain variable region (VH) sequence of SEQ ID NO: 1 or 7 and the light chain variable region (VL) comprising SEQ ID NO: 13, see Table C, in particular. 
However, the specification does not describe the structure-identifying information, e.g., amino acid sequence of the heavy chain variable region (VH) and the light chain variable region (VL) about the claimed antibody comprising at least one or more non-naturally occurring amino acid, or any dAb or any combination thereof (claim 4).  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies themselves sufficient to show applicant was in possession of the claimed genus.” (see MPEP 2163).
 Regarding antigen binding molecule or antibody comprising a VH amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85% identical to VH sequence of SEQ ID NO: 1 or SEQ ID NO: 7 (claim 9), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 1 or SEQ ID NO: 7 to be substituted, deleted, added or a combination thereof such that the modified antibody having just about 70%, 75%, 80% or 85% sequence identity to the heavy chain still maintains binding to a polypeptide comprising the alpha chain of the constant region of any T cell receptor (TCR).  
Regarding antigen binding molecule or antibody comprising a VL amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85% identical to VH sequence of SEQ ID NO: 13 (claim 14), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 13 to be substituted, deleted, added or a combination thereof such that the modified antibody having just about 70%, 75%, 80% or 85% sequence identity to the heavy chain still maintains binding to a polypeptide comprising the alpha chain of the constant region of any T cell receptor (TCR).  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it is unlikely that the heavy and light chain variable regions as defined by the claims have the required antigen binding and/or effector function.  There are no working examples.  As such, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only isolated antigen binding molecule as set forth in claims 1-3, 8, 13 and 16- 21, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 4, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolated antigen binding molecule as set forth in claims 1-3, 8, 13 and 16- 21, does not reasonably provide enablement for any antigen binding molecule as set forth in claims 4, 9 and 14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any isolated antigen binding molecule that specifically binds to a polypeptide comprising the alpha chain of the constant region of a T cell receptor (TCR), said isolated antigen binding molecule comprising:
(a) a VH CDR1 region comprising the amino acid sequence of SEQ ID NO: 25;
(b) a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 26;
(c) a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 24;
(d) a VL CDR] region comprising the amino acid sequence of SEQ ID NO: 19;
(e) a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 20; and
(f) a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 21.

Claim 4 encompasses any isolated antigen binding molecule of claim 1 selected from the group consisting of an antibody, an scFv, a Fab, a Fab’, a Fv, a F(ab’)2, a dAb, a human antibody, a humanized antibody, a chimeric antibody, a monoclonal antibody, a polyclonal antibody, a recombinant antibody, an IgE antibody, an IgD antibody, an IgM antibody, an IgG1 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG2 antibody an IgG2 antibody having at least one mutation in the hinge region, an IgG3 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG4 antibody, an IgG4 antibody having at least one mutation in the hinge region, an antibody comprising at least one non-naturally occurring amino acid, and any combination thereof. 
Claim 9 encompasses any isolated antigen binding molecule, comprising a VH amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a VH of an antigen binding molecule of claim 8. 
Claim 14 encompasses any isolated antigen binding molecule, comprising a VL amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to a VL of an antigen binding molecule of claim 13.
The specification discloses polyclonal  antibodies were generated through immunization of rabbits using the peptide ATYPSSDVPSDATLT (SEQ ID NO: 30) as immunogen based on the predicted immunogenicity and distinction from the human counterpart alpha chain TCR, see Example 1.  The specification also discloses humanized antibody from rabbit antibodies, see Example 3.  The antibody comprises a heavy chain variable region (VH) sequence of SEQ ID NO: 1 or 7 and the light chain variable region (VL) comprising SEQ ID NO: 13, see Table C, in particular. 
However, the structure-identifying information, e.g., amino acid sequence of the heavy chain variable region (VH) and the light chain variable region (VL) about the claimed antibody comprising at least one or more non-naturally occurring amino acid, or any dAb or any combination thereof (claim 4).
The specification does not teach where within the structure of the claimed antibody comprising at least one or more non-naturally occurring amino acid, much less about dAb (aka VHH).  
 Regarding antigen binding molecule or antibody comprising a VH amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85% identical to VH sequence of SEQ ID NO: 1 or SEQ ID NO: 7 (claim 9), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 1 or SEQ ID NO: 7 to be substituted, deleted, added or a combination thereof such that the modified antibody having just about 70%, 75%, 80% or 85% sequence identity to the heavy chain still maintains binding to a polypeptide comprising the alpha chain of the constant region of any T cell receptor (TCR).  
Regarding antigen binding molecule or antibody comprising a VL amino acid sequence that is at least about 70%, at least about 75%, at least about 80%, at least about 85% identical to VH sequence of SEQ ID NO: 13 (claim 14), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 13 to be substituted, deleted, added or a combination thereof such that the modified antibody having just about 70%, 75%, 80% or 85% sequence identity to the heavy chain still maintains binding to a polypeptide comprising the alpha chain of the constant region of any T cell receptor (TCR).  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it is unlikely that the heavy and light chain variable regions as defined by the claims have the required antigen binding and/or effector function. 
There are no working examples.  As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 14 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No.  8,420,348 (issued April 2013; PTO 892). 
Regarding claim 9, the ‘348 patent teaches an antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 16, which is at least 78% identical to instant SEQ ID NO: 1, see sequence alignment below:
US-13-390-791-16

  Query Match             78.7%;  Score 555;  DB 9;  Length 137;
  Best Local Similarity   78.8%;  
  Matches  108;  Conservative    6;  Mismatches   17;  Indels    6;  Gaps    1;

Qy          1 METGLRWLLLVAVLKGVQCQEQLVESGGGLVQPEGSLTLTCTASGFDLGNNWIHWVRHAP 60
              ||||||||||||||||||||||| |||||||||||||||||| ||| | | || ||| ||
Db          1 METGLRWLLLVAVLKGVQCQEQLEESGGGLVQPEGSLTLTCTVSGFPLRNVWISWVRQAP 60

Qy         61 GKGLEWIACVSGSSGNIYYATWAKGRFTMSKASSTTVTLRMTSLTAADTATYFCAR---- 116
              ||||||| |:       |||:|||||||:||:|||||||:|||||| |||||||||    
Db         61 GKGLEWIGCIYTGRDWPYYASWAKGRFTISKSSSTTVTLQMTSLTATDTATYFCARIVYG 120

Qy        117 --GWNLWGPGTLVTVSS 131
                |: ||||||||||||
Db        121 GAGYRLWGPGTLVTVSS 137

The reference heavy chain comprising the amino acid sequence of SEQ ID NO: 16, which is at least 77.7% identical to instant SEQ ID NO: 7, see sequence alignment below:
US-13-390-791-16

  Query Match             77.7%;  Score 548;  DB 9;  Length 137;
  Best Local Similarity   78.1%;  
  Matches  107;  Conservative    6;  Mismatches   18;  Indels    6;  Gaps    1;

Qy          1 METGLRWLLLVAVLKDVQCQEQLVESGGGLVQPEGSLTLTCTASGFDLGNNWIHWVRHAP 60
              ||||||||||||||| ||||||| |||||||||||||||||| ||| | | || ||| ||
Db          1 METGLRWLLLVAVLKGVQCQEQLEESGGGLVQPEGSLTLTCTVSGFPLRNVWISWVRQAP 60

Qy         61 GKGLEWIACVSGSSGNIYYATWAKGRFTMSKASSTTVTLRMTSLTAADTATYFCAR---- 116
              ||||||| |:       |||:|||||||:||:|||||||:|||||| |||||||||    
Db         61 GKGLEWIGCIYTGRDWPYYASWAKGRFTISKSSSTTVTLQMTSLTATDTATYFCARIVYG 120

Qy        117 --GWNLWGPGTLVTVSS 131
                |: ||||||||||||
Db        121 GAGYRLWGPGTLVTVSS 137

Regarding claim 14, the ‘348 patent teaches antibody comprising the amino acid sequence of SEQ ID NO: 219, which is 85.6% identical to the claimed SEQ ID NO: 13.  
Thus, the reference teachings anticipate the claimed invention.
Conclusion

Claims 1-3, 8, 13 and 16- 21 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644